        Case 4:19-cr-00081-BMM Document 40 Filed 09/15/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-19-81-GF-BMM
                     Plaintiff,
                                                      ORDER
        vs.

JUSTIN ZANE GOBERT,

                     Defendant.

      Upon Defendant’s Notice of Intent to Proceed to Trial by the Court Sitting

Without a Jury (Doc. 33), Plaintiff’s Consent to Bench Trial (Doc. 34) and

pursuant to Rule 23 of the Federal Rules of Criminal Procedure, IT IS HEREBY

ORDERED that the undersigned will preside over a Bench Trial in this matter on

September 22, 2020 at 9:00 a.m. The Final Pretrial Conference will be held on

September 22, 2020 at 8:30 a.m.

      DATED this 15th day of September, 2020.
Case 4:19-cr-00081-BMM Document 40 Filed 09/15/20 Page 2 of 2
